Jf
                                ORIGI            AL
                  n tbe Wniteb $>tates Q'.Court of eberal Q'.Claims
                                                       jf
                                     No. 14-459 C
                                 (Filed May 18, 2015)

 ISAAC A. POTTER, JR.,                      )                               FILED
                             Plaintiff,     )
                                                                           MAY 1 8 2015
               v.                           )
                                            )                            U.S. COURT OF
                                                                        FEDERAL CLAIMS
 THE UNITED STATES,                         )
                             Defendant.     )
                                            )

                                          ORDER

       On June 18, 2014, plaintiff filed a compilation of documents, which he titled
"Amended Complaint." Doc. 5. The filing includes a civil cover sheet and other
court forms; numerous documents related to previous claims in this court, the United
States District Court for the Eastern District of Virginia, the United States Court of
Appeals for the Fourth Circuit, and the Trademark Trial and Appeal Board; and,
documents of uncertain origin that seem to relate to a trademark issue. See id. The
handful of pages that appear to have been created as part of this filing include no
coherent recitation of facts, and refer to propositions of law that are not tethered to
any particular claim. See, e.g., id. at 12, 23, 49-50.

      Shortly after filing his amended complaint, plaintiff filed a motion to
disqualify counsel, see Doc. 10, and a motion for summary judgment, see Doc. 11.
The government, in response to the amended complaint, filed a motion to dismiss.
See Doc. 12. These three motions are currently before the court.

       The government argues that the amended complaint should be dismissed for
three independent reasons: (1) as a frivolous filing, pursuant to 28 U.S.C. §
1915(e)(2); (2) for failure to state a claim, pursuant to RCFC 12(b)(6); and (3) for
lack of jurisdiction over due process claims. See Doc. 12. Because the court finds
that plaintiff has failed to recite any facts that could plausibly support a claim in this
case, RCFC 12(b)(6) is the most appropriate ground for analysis.

       The court should dismiss plaintiffs amended complaint under RCFC 12(b)(6)
if "the facts asserted by the claimant do not under the law entitle him to a remedy."
Perez v. United States, 156 F.3d 1366, 1370 (Fed. Cir. 1998). As the Supreme Court
of the United States has held, to avoid dismissal for failure to state a claim, a
complaint must "contain sufficient factual matter, accepted as true, to 'state a claim
to relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint meets
this standard "when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged." Id.
(citing Twombly, 550 U.S. at 556).

       Here, plaintiffs allegations fail to present a facially plausible claim, even
under the lenient standard afforded to prose plaintiffs. See Haines v. Kerner, 404
U.S. 519, 520 (1972) (noting that complaints filed by prose litigants are held to "less
stringent standards than formal pleadings drafted by lawyers"). This is not a
technical or close call-plaintiffs amended complaint is simply devoid of any
allegations that could arguably state a claim for any sort of relief.

       The fact that plaintiff filed a compilation of documents related to previously
filed cases suggests that he means to attack those previous decisions. Even assuming
that is the case, this court has no authority to consider such claims. Shinnecock
Indian Nation v. United States, 782 F.3d 1345, 1352 (Fed. Cir. Apr. 7, 2015)
("Binding precedent establishes that the Court of Federal Claims has no jurisdiction
to review the merits of a decision rendered by a federal district court.") (citing
Allustiarte v. United States, 256 F.3d 1349, 1352 (Fed. Cir. 2001); Joshua v. United
States, 17 F.3d 378, 380 (Fed. Cir. 1994); Innovair Aviation Ltd. v. United States,
632 F.3d 1336, 1343 (Fed. Cir. 2011); Vereda, Ltda. v. United States, 271F.3d1367,
1375 (Fed. Cir. 2001)).

     The government's motion to dismiss is hereby GRANTED, and plaintiffs
amended complaint is DISMISSED.

        In addition to dismissing the case, the government has requested that the court
enjoin plaintiff "from filing additional claims on the same set of operative facts."
Doc. 12 at 9. The court understands the government's concern with regard to
plaintiffs persistent litigation. Given the fact that plaintiff has made no discernible
claim in the case, however, the court is unable to bar him from making claims
relating to the "same set of operative facts." Despite the fact that the court will not
issue an injunction at this time, plaintiff is admonished to heed the court's conclusion
that it cannot review matters that have been decided in previous proceedings.

    Plaintiffs motion to disqualify counsel and motion for summary judgment are
DENIED, as moot.
SO ORDERED.




              Senior Judge